EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Roberts, Attorney on 05/18/21.

            IN THE CLAIMS:
            Cancel claims 1-28, 30 and 38 without prejudice.
            Claim 29, step (a) delete the recitation “gdf15 nucleic acid or”.
            Claim 29, step (c) delete the recitation “gdf15 nucleic acid or” and insert the recitation --of--.
            Claim 29, step (d), line 1 delete the recitation “gdf15 nucleic acid or”.
            Claim 29, step (d), line 2 delete the recitation “gdf15 nucleic acid or”.
            Claim 29, step (e), line 1 delete the recitation “gdf15 nucleic acid or”.
            Claim 29, step (e), line 3 delete the recitation “gdf15 nucleic acid or”.
            Claim 29, step (e), line 6 delete the recitation “gdf15 nucleic acid or”.
            Claim 31 delete the recitation “of claim 30” and replace with the recitation --of claim 29--.
             Claim 34 delete the recitation “of claim 30” and replace with the recitation --of claim 29--.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  Hoffman (EP 2103943) is considered to be the closest prior art of record.
Hoffman (EP 2103943) teaches the measurement of GDF15 protein in first sample, treating the subject, measuring GDF15 protein in a second sample and comparing the second measurement to the first and make a determination (e.g. page 10, col 18, lines 25-40).  However, Hoffman does not teach nor fairly suggest monitoring response to glaucoma treatment by measuring GDF15 protein in samples such as tears, aqueous humor, vitreous, serum or retinal tissue in subjects which have been treated with prescription eye drops, laser surgery or incisional surgery as currently recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641